FILED
                              NOT FOR PUBLICATION                           JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SERGIO PONCE-GUTIERREZ,                           No. 06-74778

               Petitioner,                        Agency No. A092-130-002

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Sergio Ponce-Gutierrez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order denying his motion to reopen. We

review de novo questions of law, Vargas-Hernandez v. Gonzales, 497 F.3d 919,

921 (9th Cir. 2007), and we dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ponce-Gutierrez’s contention that he is not deportable because his

convictions have been expunged is unavailing, regardless of the date the

expungement took effect. See Ramirez-Castro v. INS, 287 F.3d 1172, 1175 (9th

Cir. 2002) (holding that a conviction expunged in 1993 under California law

retained its adverse immigration consequences). We therefore lack jurisdiction to

review the order of deportation against Ponce-Gutierrez because he is deportable

under 8 U.S.C. § 1227(a)(2)(A)(ii) on the basis of two convictions under California

Penal Code § 273.5(a), for which a sentence of at least one year may be imposed.

See 8 U.S.C. § 1252(a)(2)(C); Ghahremani v. Gonzales, 498 F.3d 993, 998 n.5 (9th

Cir. 2007) (8 U.S.C. § 1252(a)(2)(C) applies to the court’s review of the denial of a

motion to reopen).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   06-74778